DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed May 31, 2022 wherein claims 1-9 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (JP 2011-013601) as evidenced by Tatsuzawa et al (US 2005/0151271).
With regards to claim 1, Koo teaches a photocurable curable composition (0004) that contains a carbazole compound (N-vinylcarbazole (BCZ) (0085)) in an amount of 15% (0088), a fluorene compound (BPEPA (0087)) (0088), a monomer (dimethyloltricyclodecane diacrylate (DMTCA (0085)) in an amount of 23% (0088), and a photopolymerization initiator (0031) that includes HMFPO (0087 and 0088).  Koo further teaches the total amount of fluorene compound to be 38% and the amount of the carbazole to be 0% (example) (reading on an amount of 0% carbazole with respect to the amount of fluorene and carbazole compound which reads on up to 25%).
Koo is silent on the use of the composition for three dimensional stereolithography.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
With regards to claim 2, Koo teaches the amount of both the carbazole and fluorene compound to be 53% (38%+15%) (0088 example 2).
With regards to claim 3, Koo teaches the monomer to be (dimethyloltricyclodecane diacrylate (DMTCA (0085)) which Tatsuzawa teaches to have a viscosity of 150 mPa·s (0060).
With regards to claim 4, Koo teaches the monomer to be (dimethyloltricyclodecane diacrylate (DMTCA (0085)).
With regards to claim 5, Koo teaches the monomer to be (dimethyloltricyclodecane diacrylate (DMTCA (0085)) reading on D1 in addition to isobornyl acrylate (example 5) (0088).
With regards to claims 6 and 7, Koo is silent on the viscosity and transmittance of the optical element formed from the above composition.  However both variables are dependent on the types of compounds and the amounts of compounds used to form the composition.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the viscosity and transmittance when cured are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 8 and 9, Koo teaches the composition to be used for an optical element (0001) such as a spherical lens (0048) reading on a three-dimensional object.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashibe et al (JP 2011-028801).
With regards to claim 1, Hayashibe teaches a photopolymerization type resin material (0024) that contains radical polymerization monomers and photopolymerization initiator (0024) wherein the monomer includes a fluorene skeleton compound (0090) and a carbazole skeleton compound (0099) as well as benzyl acrylate (reading on the diluent monomer (0198).  Hayashibe teaches the amount of the flurorine compound to be 60 parts and the amount of carbazole to be 3 parts (0198) reading on 4.76% of the carbazole compound based on the amount of the fluorene compound.  Hayashibe teaches the amount of benzyl acrylate to be 40 parts and the amount of solids to be 5 parts (reading on 88% diluent monomer with respect to the %solids) (0198).
Hayashibe is silent on the use of the composition for three dimensional stereolithography.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
With regards to claim 2, Hayashibe teaches the amount of the fluorene compound and the carbazole to be 63 parts in a composition having 103 parts monomers (reading on 61%) (0198).
With regards to claim 3, Hayashibe teaches the diluent monomer to be benzyl acrylate (0198) which is known in the art to have a refractive index of 1.502.
With regards to claim 4, Hayashibe teaches the diluent monomer to be benzyl acrylate (0198) which is known in the art to have a viscosity of 2.2 mPa·s.
With regards to claim 5, Hayashibe teaches the diluent monomer to be benzyl acrylate (0198) which has the claimed formula (D1) wherein W is an aromatic hydrocarbon group, L is a single bond, and P is a polymerizable group.
With regards to claims 6 and 7, Hayashibe is silent on the viscosity of the composition and the transmittance of the composition.  The viscosity and transmittance of a composition is dependent on the compounds that make up the compositions, the amount of each compound used, and the viscosity of each compound.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the viscosity and transmittance are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 8 and 9, Hayashibe teaches the composition to be used to form an optical lens (reading on a 3D product) (0144).

Response to Arguments
Applicant’s arguments, see pages 4-7, filed May 31, 2022, with respect to claim 5 under 35 USC 112(b) and claims 1 and 3-9 under 35 USC 102(a)(1) with respect to Hayashida have been fully considered and are persuasive.  The above rejections with respect to the listed claims has been withdrawn. 
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Argument: With respect to Koo, applicants argue that Koo teaches the amount of carbazole in relation to the amount of fluorine is 28% and the amended claim recites that the amount is up to 25%.
Response: Koo teaches an example, as stated above, that contains 0 carbazole, reading on up to 25%.
Argument: Applicants further argue that the composition is superior in the claimed invention.
Response - Applicant does not provide any data showing as much.  
“[i]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.”.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed.Cir.1984).  Therefore, the argument alone of the claimed invention’s superiority is not sufficient to provide criticality to the claimed concentration range.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763